DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a plurality of electronic circuits of two or more kinds… and that have respective internal flow passages through which coolant flows” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding Claim 1; “a plurality of electronic circuits of two or more kinds… and that have respective internal flow passages through which coolant flows” appear to denote a plurality of electronic units, characterized by the applicant drawings as 20a-20d.  The office hereby notes that it cannot be hereby ascertained how a circuit may employ internal flow passages through which coolant flows without a circuit being asserted as a special structure with attributes to readily couple and receive passages for coolant.  It is further noted that all disclosure 20-20d are further disclosed as servers which are already known to couple coolant passages; and 20a-20d is not otherwise limited as a circuit in any portion of the disclosure; whereas circuits may be deemed as heat generator(s) 22-Fig.’s 2A-2B—para.’s 0007 and 0018, but only depict flow passage(s) around 22—as depicted by Fig. 2A or over 22 and through water cooling module-24-Fig. 2B; Further, “wherein the flow rate control circuit controls the plurality of flow rate adjusting mechanisms…. based on desired flow rates of the coolant for the plurality of electronic circuits and information that indicates relationships between pressure losses and flow rates” is presented without asserting how the information is obtained and/or if signals via pressure sensors and flow rate sensors are transmitted to the control circuit or if pressure loss and flow rate calculations and determinations are made based on other data including temperature, leaks, pump speed, power consumption etc.  Regarding Claim(s) 2-4; pressure losses are asserted without any actual sensing means


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1-2, and 12-14, is/are rejected under 35 U.S.C. 103 as being unpatentable over (Heydari 2022/0095476) in view of (Heydari 2022/0011835).
Regarding Claim 1; Heydari discloses an electronic apparatus comprising: a plurality of electronic circuits of two or more kinds (as set forth by para.’s 0054, and 0078—as respectively constituted by a processing card or server comprising respective computing component(s) i.e. GPU, CPU or a switch), that are housed in a rack and that have respective internal flow passages through which coolant flows (as depicted by Fig. 2—whereas a respective server tray include internal flow passages defined by inlets-206A, 206B, outlets 208A, 208B, fluid lines-276, cooling lines 210, 212, 216, loops 214A, 214B—para. 0066 and fluid lines 256, 262, 288-para. 0072 and/or where cold plates include passages including 282, 284, 286—para. 0073); a first pipe that is supplied with the coolant to flow through the internal flow passages of the plurality of electronic circuits (as constituted by 310A, 310B supplying fluid to the server trays 308 and the electronic circuits i.e. 220A-D thereof); a second pipe in which the coolant discharged from the plurality of electronic circuits joins together (as constituted by 312A, 312B discharging fluid from the server tray(s) 308 and the electronic circuits i.e. 220A-D thereof); a plurality of distribution pipes that distribute the coolant from the first pipe to the plurality of electronic circuits (via 314A, 316, and/or 320); a plurality of discharge pipes that allow the coolant discharged from the plurality of electronic circuits to join together in the second pipe (via 314B, 318, and/or 322); a plurality of flow rate adjusting mechanisms that adjust flow rates of the coolant that flows into the plurality of distribution pipes from the first pipe; and a flow rate control circuit that controls the plurality of flow rate adjusting mechanisms, wherein the flow rate control circuit controls the plurality of flow rate adjusting mechanisms (via flow controllers-280, 290, 310C—Fig.’s 2-3 based on control circuit defined by electronic components of the flow controllers—para.’s 0078-0079, 0087 and 0090 and/or where flow rate may be otherwise controlled via a building management system or a CDU via neural networks and logic signals—para.’s 0088-0090), and suggests based on desired flow rates of the coolant for the plurality of electronic circuits and information that indicates relationships between pressure losses and flow rates in a plurality of routes that include the internal flow passages of the plurality of electronic circuits (whereas para.’s 0089-0090 discloses inference or training logic of atleast one processor controlling flow controllers at server level, rack level and row level, and here neural networks may be trained based on cooling requirements; and/or where the CDU is adapted to control flow rate through the loop 108 to the server tray(s) and computing components—para. 0060), the plurality of distribution pipes, the plurality of discharge pipes, and the plurality of flow rate adjusting mechanisms and in which the coolant flows between the first pipe and the second pipe (as further set forth by pressure-controlled ports of the cold plates and/or flow controllers to control a first pressure to the cold plate and a second pressure within the cold plate, wherein the first and second pipes 310A, 312A are fluidly associated with respective flow controllers 310C, 312C, the distribution and discharge pipes 316, 320 and 318, 322 are fluidly associated with flow controllers 280, 290, 294 of the server tray and cold plate-as depicted by Fig. 3--para. 0071, 0079-0085).  Except, Heydari does not explicitly disclose controlling adjustment mechanisms based on desired flow rates and information that indicates a relationship between pressure loss and flow rates in the internal flow passages.  However, Heydari 835’ discloses desired flow rates and information that indicates a relationship between pressure loss and flow rates in the internal flow passages (whereas para. 0114 discloses software and/or hardware training by performing inferencing of information such as pressure, flow rates and temperature; and whereas flow controllers activate independently or simultaneously to address cooling requirement based on values of flow rates or volumes of different cooling media—para. 0085 or based on temperatures for certain flow rates of different cooling media within different server components—as set forth by para.’s 009-0093), and thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the control circuit to control the flow rate adjustment mechanisms based on any learned training information which indicates an association of pressure loss and flow rates since it was known in the art that temperature, volume and/or flow rates of different types of cooling media including coolant and/or refrigerants will perform inferencing of pressure, flow rates and temperature to enhance control of flow rate adjustment mechanisms will allow for a more efficient cooling system, more reliable server operations and reduced power costs.

Regarding Claim 2; Heydari discloses the already modified electronic apparatus according to claim 1, wherein the flow rate control circuit controls the plurality of flow rate adjusting mechanisms such that the pressure losses in the plurality of routes in a case where the coolant flows through the plurality of routes at the desired flow rates for the plurality of electronic circuits located in the plurality of routes are equal to each other (as constituted by para. 0066 and 0079 whereas atleast one the flow controller may control a second pressure of fluid within a cold plate which may be series connected to another cold plate via intermediate line 216).  

Regarding Claim 12; Heydari discloses the electronic apparatus according to claim 1, wherein the plurality of flow rate adjusting mechanisms are valves whose opening degrees are adjustable (wherein the flow controllers comprise an actuated valve—para. 0087).   

Regarding Claim 13; Heydari discloses the already modified electronic apparatus according to claim 1, further comprising: a storage circuit that stores information on the desired flow rates of the coolant, the information that indicates the relationships between the pressure losses and the flow rates in the plurality of routes, and information on mounted positions of the plurality of electronic circuits in the rack (as already set forth by Heydari 835’--para.’s 0085 and 0114—wherein a control system has stored flow control values or volumes for different cooling media to cause flow controllers of different cooling subsystems to activate independently or simultaneously to address the cooling requirements of different servers; and further where training software and hardware perform inferencing information such flow rates, pressure, temperature and location information, wherein sensors at different locations associated with server or components within the server—para. 0098).  

Regarding Claim 14; the method steps are necessitated by the already modified structure of Heydari and Heydari 835’.


Allowable Subject Matter
6.	Claims 3-11, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 3; the electronic apparatus according to claim 1, wherein the pressure losses in the plurality of routes are sums of pressure losses in the internal flow passages of the plurality of electronic circuits, pressure losses in the plurality of distribution pipes, pressure losses in the plurality of discharge pipes, and pressure losses in the plurality of flow rate adjusting mechanisms, respectively.  
Regarding Claim 4; the electronic apparatus according to claim 1, wherein the flow rate control circuit identifies, from among the plurality of routes, a first route with a largest sum among sums of pressure losses in the internal flow passages of the plurality of electronic circuits, pressure losses in the plurality of distribution pipes, and pressure losses in the plurality of discharge pipes, respectively, controls, among the plurality of flow rate adjusting mechanisms, a flow rate adjusting mechanism located in the first route, and then controls, among the plurality of flow rate adjusting mechanisms, a flow rate adjusting mechanism in a remaining route among the plurality of routes except for the first route such that a pressure loss in the remaining route is equal to a pressure loss in the first route.  Regarding Claim 5; the electronic apparatus according to claim 1, further comprising: a flow rate determination circuit that determines, after the control of the plurality of flow rate adjusting mechanisms by the flow rate control circuit ends, whether a difference between a flow rate of the coolant supplied to the first pipe and a sum of the desired flow rates of the coolant for the plurality of electronic circuits is within a certain range.  Regarding Claim 6; electronic apparatus according to claim 1, further comprising: an identification circuit that identifies, based on the flow rate of the coolant supplied to the first pipe, an abnormal route in which an abnormality has occurred from among the plurality of routes in a case where the flow rate of the coolant supplied to the first pipe is out of a first specified range in a state where the control of the plurality of flow rate adjusting mechanisms by the flow rate control circuit ends and the plurality of electronic circuits are powered on.  

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094. The examiner can normally be reached M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY L SMITH/Primary Examiner, Art Unit 2835